***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. ALANNA R. CAREY
                (SC 20273)
                 Robinson, C. J., and McDonald, D’Auria,
                      Mullins, Kahn, and Ecker, Js.

                                  Syllabus

Convicted of the crime of murder in connection with the shooting death of
   the victim, the defendant appealed. The defendant and the victim were
   in a relationship, which had deteriorated in the weeks preceding the
   victim’s death. On the day of the shooting, the defendant drove to a
   motel at which the victim had been staying and, several hours later,
   shot the victim in his motel room. At trial, the defendant asserted a
   theory of self-defense, claiming that she and the victim had argued in
   the motel room, that the victim had a knife, and that she feared for her
   life and had no time to flee. The state called a witness, M, during its
   case on rebuttal in an attempt to show that the victim had been afraid
   of the defendant. Over defense counsel’s objection, M testified that, a
   few weeks before the victim’s death, he told M that he had crawled
   into the defendant’s home through a window to retrieve some personal
   possessions, that the defendant put a gun to his head and threatened
   him, and that her threats frightened him. On appeal, the Appellate Court
   affirmed the judgment of conviction, concluding, inter alia, that, even
   if the trial court had improperly admitted M’s testimony, its admission
   was harmless in light of the overwhelming evidence of the defendant’s
   consciousness of guilt. Thereafter, the defendant, on the granting of
   certification, appealed to this court. Held that the Appellate Court cor-
   rectly concluded that any error relating to the admission of M’s testimony
   was harmless, as the defendant failed to satisfy her burden of demonstra-
   ting that M’s testimony substantially affected the jury’s verdict: the
   incident that M recounted to the jury in her testimony was not the
   primary, or even a significant, basis for the case against the defendant,
   as the state introduced physical evidence that was inconsistent with
   the defendant’s account of the shooting, evidence undercutting the
   defendant’s claim that the victim had been the aggressor in their relation-
   ship, evidence of the defendant’s conduct before the shooting that dem-
   onstrated her intent to use her gun, and evidence of the defendant’s
   conduct after the shooting that demonstrated her consciousness of guilt;
   moreover, there was testimony from other witnesses that the defendant
   had previously displayed aggression toward the victim and that he was
   fearful of the defendant, and certain aspects of M’s testimony supported
   the defendant’s primary theory of the case.
          Argued June 3—officially released November 23, 2020*

                            Procedural History

   Substitute information charging the defendant with
the crime of murder, brought to the Superior Court in
the judicial district of New Britain and tried to the jury
before Keegan, J.; thereafter, the court, Keegan, J.,
denied in part the defendant’s motion to preclude cer-
tain evidence and denied the defendant’s motion for a
mistrial; subsequently, verdict and judgment of guilty,
from which the defendant appealed to this court; there-
after, the case was transferred to the Appellate Court,
Alvord, Sheldon and Eveleigh, Js., which affirmed the
trial court’s judgment, and the defendant, on the grant-
ing of certification, appealed to this court. Affirmed.
   Jennifer B. Smith, for the appellant (defendant).
 Rocco A. Chiarenza, assistant state’s attorney, with
whom, on the brief, were Brian Preleski, state’s attor-
ney, John H. Malone, former supervisory assistant
state’s attorney, and David Clifton, assistant state’s
attorney, for the appellee (state).
                         Opinion

   KAHN, J. The defendant, Alanna R. Carey, appeals
from the judgment of the Appellate Court affirming the
trial court’s judgment of conviction, rendered after a
jury trial, of murder in violation of General Statutes
§ 53a-54a (a). On appeal, the defendant claims that the
Appellate Court incorrectly concluded that any error
relating to the admission of testimony from a witness
called during the state’s case on rebuttal, Mark Manga-
nello, was harmless. Specifically, the defendant claims
that Manganello’s testimony fatally undermined her the-
ory of self-defense and that, as a result, it likely had a
substantial effect on the jury’s verdict. We disagree and,
accordingly, affirm the judgment of the Appellate Court.
   The jury could have reasonably found the following
facts. The defendant began dating the victim in 1999.
In 2008, the victim and his children from a previous
marriage began living at the defendant’s home in Glas-
tonbury. The relationship between the defendant and
the victim was deeply troubled; they often fought, called
each other names, and exchanged threats of violence.
The two were once engaged but never married.
Although the defendant testified that the victim often
became agitated, and even physically abusive, their
neighbors also testified that the defendant appeared to
be the aggressor during arguments and that the victim
‘‘most often’’ would just leave the house when those
fights occurred.
   The jury heard various pieces of evidence about the
victim’s activities and character. He was a member of
the James Gang Motorcycle Club, carried multiple
knives, used cocaine, drank to excess, and often stayed
out late.1 Testimony offered at trial indicated that the
victim wore a ‘‘1 percenter’’ patch on his leather club
vest, which signified that he was part of the 1 percent
of motorcycle riders who do not obey the law. The
defendant sought to show her own subjective fear of
the victim by calling a particular witness, David Hillman,
who testified that the victim had threatened him at a bar
in South Glastonbury, that several men had physically
assaulted him, and that the victim had injured him twice
with a knife. Other testimony presented to the jury,
however, indicated that the James Gang Motorcycle
Club included individuals with ‘‘regular every day jobs’’
and that, although the police had some suspicions about
their activities, it never led to any arrests.
  The relationship between the defendant and the vic-
tim deteriorated over the weeks preceding the victim’s
death. On December 12, 2011, the defendant’s sister,
Johanna Carey-Lang, discovered the victim with
another woman, Jodi D’Onofrio, inside of the defen-
dant’s own home. This discovery led the victim to call
the defendant and admit his infidelity.2 This incident
did not, however, immediately end their relationship;
later that same day, the defendant was cuddling with
the victim on the couch and asked Carey-Lang to leave
so that they could spend time together.3 Two days later,
the victim moved out of the home, gave his keys to the
defendant, and rented room 145 at the Carrier Motor
Lodge (motel) in Newington, the location where the
victim later died. At one point, the defendant described
this separation to the jury as ‘‘a timeout for repeated
bad behavior . . . .’’
  Approximately two weeks prior to the victim’s death,
there was an incident between the defendant and the
victim at the same motel. On December 18, 2011, the
defendant brought her gun, but not her cell phone, to
the motel, checked into a room, and then called Carey-
Lang using the telephone inside of that room in order
to ask her to place a three-way call to the victim.4 The
victim answered that call from his own room and, dur-
ing the course of that conversation, told the defendant
that he loved D’Onofrio. D’Onofrio, who was lying in
bed with the victim at the time, looked out of the win-
dow and saw the defendant’s car parked outside. The
defendant left a short time later, and the victim then
escorted D’Onofrio to her car. The defendant testified
that she returned to the motel later that same evening,
had sex with the victim, and checked out of her own
room the following morning. One of the victim’s friends,
Jessica Montano, testified that the victim had told her
that he was scared by the defendant’s actions that day.
Specifically, Montano testified that the victim had
described the defendant as ‘‘more upset than he had
ever seen her’’ and indicated that the defendant ‘‘would
do anything to get him to stay.’’
   Manganello’s testimony, the admission of which is
the subject of the present appeal, relates to the victim’s
out-of-court description of an altercation that allegedly
occurred on December 24, 2011. That testimony, which
will be reviewed in greater detail subsequently in this
opinion, indicated that the victim had entered the defen-
dant’s home through a window to retrieve some belong-
ings on that date and was confronted by the defendant,
who allegedly pointed a gun at his head, told him to
get out, and threatened to ‘‘blow his f’ing brains out’’
if he ever returned.
  Notwithstanding these events, the defendant and the
victim continued to interact with one another over the
days that followed. On a few occasions, the defendant
asked Carey-Lang to leave the home in Glastonbury so
that she could spend ‘‘alone time’’ with the victim. The
defendant testified, more specifically, that she had sex
with the victim on at least three occasions from Decem-
ber 25, 2011, to January 1, 2012.5 The defendant also
recounted various other interactions with the victim
during this time relating to his children, laundry, and
diabetes.6
  By January, the defendant believed their relationship
was ending. On January 1, 2012, the defendant sent a
text message to a friend, stating, ‘‘I think he is afraid
to have to explain to his friends if he were to come
back home. I think that this split is permanent. I asked
about therapy, he said it used to be an option. I don’t
think it is an option any more.’’ The following morning,
the defendant asked to accompany Carey-Lang and her
boyfriend, Leon Brazalovich, to an indoor shooting
range located inside of Hoffman’s gun store in Newing-
ton. Although Carey-Lang testified that she had planned
the trip for Brazalovich’s entertainment, only the defen-
dant and Carey-Lang brought their guns and signed into
the range that day.7 The range safety officer, Steven
Wawruck, testified that both of the sisters appeared to
be amateurs and that both required assistance when
their guns jammed. Wawruck also recalled that the
defendant did most of the shooting that day.
   Shortly after leaving the shooting range, the defen-
dant spoke with the victim over the phone. The defen-
dant testified that the victim had asked her to bring
him lunch because he had run out of money and needed
food to regulate his insulin levels. The defendant then
drove Carey-Lang and Brazalovich to a nearby restau-
rant and, along the way, asked Brazalovich to reload
the magazines to her gun. When Brazalovich finished,
he placed the loaded magazines inside of a zippered
case containing the defendant’s gun. The defendant
then drove to the motel and exited the vehicle with a
bag of food, her purse, and that zippered case. Brazalov-
ich and Carey-Lang then took the vehicle and left to go
get their own lunch shortly after 2 p.m. It is undisputed
that the defendant shot the victim three times around
7:30 p.m. that evening in his motel room and that, as a
result, the victim died.
   The defendant provided the jury with her own
account of the events inside of the victim’s motel room
that led to his death. She testified that, after lunch on
the day of the shooting, the victim began blaming Carey-
Lang for catching him with D’Onofrio and became very
angry that Carey-Lang and Brazalovich had just been
in the motel parking lot.8 The defendant stated that she
eventually succeeded in calming the victim down and
that she went into the bathroom with her purse around
3:15 p.m.9 The defendant testified that, at that time, she
took her gun out of her purse, put a magazine into
it, chambered a round, and then returned the gun to
her purse.10
  The defendant stated that the conversations with the
victim were ‘‘up and down’’ after that. According to the
defendant, the victim told her that he wanted to move
back in with her, but she told him that it would not be
possible without counseling. The defendant stated that
this caused the victim’s anger to ‘‘flare up’’ again.11 Start-
ing around 4:20 p.m., the defendant began sending a
series of text messages to Carey-Lang asking when she
could be picked up. These messages stated, among
other things, that the victim was mad, yelling at her,
and making threats.12 Carey-Lang, who had been at a
gymnastics class with her daughter, eventually left to
pick up the defendant around 6:50 p.m. The defendant
testified that, around that time, she had succeeded in
calming the victim down a second time and had then,
once again, excused herself to use the bathroom. The
defendant stated that, while she was out of the room,
the victim received a call from D’Onofrio and that, when
she returned, the victim was ‘‘agitated’’ and ‘‘looking
to pick a fight . . . .’’ The defendant told the jury that
a loud argument ensued13 and that she eventually suc-
ceeded in calming the victim down for a third time.
  The defendant testified that, at this point, the victim
was reclined against the headboard of one of the beds
with his left leg bent up near his body and his right leg
dangling off the side. The defendant indicated that she
sat on the same side of the same bed, ‘‘practically touch-
ing knee to knee’’ with the victim. The defendant then
exchanged another series of text messages with Carey-
Lang who, at the time, was waiting in a vehicle with
her daughter in the parking lot of a nearby grocery
store. The defendant testified that she texted Carey-
Lang, ‘‘[I’m] [c]oming’’ at 7:22 p.m., put her phone back
inside of her purse, and that everything then ‘‘just hit
the fan.’’
   The defendant stated that she told the victim that
she knew one of his children had recently moved into
D’Onofrio’s home, and that the victim responded by
becoming intensely angry and calling her a ‘‘sneaky f’ing
cunt.’’ The defendant testified that she then told the
victim that she had ‘‘met somebody else’’ and that she
‘‘felt it was best’’ that he pursue his relationship with
D’Onofrio. According to the defendant, the victim then
said that she would not be leaving him, that ‘‘he had
already put a hit out on [her] family through his club
brothers,’’ and that he ‘‘would be taking [her] out per-
sonally.’’ The defendant stated that the victim already
had a fixed blade knife with a wooden handle in his
left hand and that he used his other hand to reach for
a second knife located on a nightstand to his right. The
defendant testified that she then pulled the gun from
her purse, backed up past the end of the bed, pleaded
with the victim to let her go, and, moments later, shot
him three times. The defendant testified that the victim
was going to attack her, that she feared for her life,
and that she had no time to flee.
  After shooting the victim, the defendant remained in
the room, called Carey-Lang, and asked her to come
inside without her daughter.14 The defendant testified
that she moved the knife away from the victim’s hand
and that, once Carey-Lang arrived, they discovered that
the victim no longer had a pulse. Carey-Lang then began
yelling at the defendant and told her to call 911. The
defendant testified that, at that point in time, she felt
compelled to leave the room because of her continued
fear of the victim. When she left the room, however,
the defendant took her phone, her purse, her gun, the
shell casings from the floor, the bag that had previously
contained their lunch, and a key to the room.15
  The defendant and Carey-Lang then drove to a house
owned by their brother, Joseph Carey, in the nearby
town of Wethersfield. Joseph Carey also told the defen-
dant that she needed to go back to the motel and to
call 911, and advised her to place everything ‘‘back
exactly the way it was’’ in the room.16 Although the
defendant initially agreed to return to the motel during
the conversations that followed, Carey-Lang testified
that she eventually had to push the defendant out of
the car when they approached the motel. The defendant
admitted that she went back into the room, placed the
knife under the victim’s hand, put the bullet casings
back on the floor, and set down her gun. She then called
911 shortly after 10 p.m.
   During that call, the defendant stated the following:
‘‘My boyfriend and I were, you know, talking and all of
a sudden he got real angry, he came at me with a knife,
and I was scared, I shot him.’’ Although the defendant
never expressly told the 911 dispatcher when the shoot-
ing had occurred, some of her language was discordant
with the reality that nearly three hours had, in fact,
passed since the victim’s death. Specifically, the defen-
dant told the dispatcher that she did not know whether
the victim was still moving or whether she had been
injured. After the police arrived and arrested the defen-
dant, she became nonresponsive and was transported
to a nearby hospital for evaluation.17
   Several pieces of physical evidence relating to the
crime scene are particularly noteworthy. The victim
was found lying on his right side with his head in
between the nightstand and the bed. An autopsy
revealed that three bullets had entered his upper body,
one of which had damaged his heart. Although the medi-
cal examiner was unable to determine the relative posi-
tions of the defendant and the victim from the nature
of these wounds, a former deputy director of the state
forensic science laboratory, Robert O’Brien, testified
that the absence of gunpowder from the victim’s shirt
indicated that the muzzle of the defendant’s gun was
greater than three feet away from the victim at the time
of the shooting. The defendant’s use-of-force expert,
Massad Ayoob, estimated that the victim was initially
positioned six feet, seven inches away from the location
near the foot of the bed where the defendant had dis-
charged her weapon. Ayoob’s research indicated that
an individual armed with a knife, sitting in the same
position as the victim on the bed, could close that dis-
tance and inflict injuries in less than a second and that
it would have taken a person in the defendant’s position
a comparatively greater amount of time to escape. Pho-
tographs taken by the police show a large, sheathed
knife atop the nightstand near an upright beer bottle.
Finally, a detective from the Newington Police Depart-
ment, Leroy Feeney, testified that the front pocket of the
defendant’s purse contained a pair of clear, disposable
gloves.18
  The jury deliberated for four days. During that time,
the jury asked for the court to play back the defendant’s
testimony related to the day of the shooting and, more
specifically, her account of the events that occurred
inside of the motel room. No other testimony was
requested. On October 7, 2015, the jury returned a ver-
dict finding the defendant guilty of the crime of murder.
The trial court subsequently rendered a judgment of
conviction in accordance with that verdict and sen-
tenced the defendant to fifty years of incarceration.
   The defendant then appealed, claiming, inter alia, that
the trial court improperly had admitted Manganello’s
testimony.19 In that appeal before the Appellate Court,
the state conceded that the trial court had erred by
admitting that testimony under the state of mind excep-
tion to the hearsay rule. The state argued, instead, that
Manganello’s testimony could have been admitted
under the residual exception to the hearsay rule and,
in the alternative, that any error was harmless. The
Appellate Court agreed with the state’s latter argument
and held that, even if the trial court had erred in admit-
ting Manganello’s testimony, that error would have been
harmless ‘‘in light of the overwhelming evidence of the
defendant’s consciousness of guilt.’’ State v. Carey, 187
Conn. App. 438, 450, 202 A.3d 1067 (2019). The Appellate
Court focused its analysis of this issue exclusively on
events that occurred after the shooting, including the
defendant’s initial refusal to call the police, her flight
from the scene with various pieces of physical evidence,
her reluctance to return, and the misleading nature of
her statements to the 911 dispatcher. Id., 449–51. The
Appellate Court rejected the defendant’s remaining
claims and, accordingly, affirmed the trial court’s judg-
ment of conviction. Id., 466. This appeal followed.20
   Like the Appellate Court, we assume, without decid-
ing, that the trial court’s evidentiary ruling pertaining
to Manganello’s testimony was in error and focus our
analysis on the question of whether the defendant was
harmed by its admission.21 The defendant argues that
the incident on December 24, 2011, carried unique force
and was crucial to the state’s theory of the case, particu-
larly because the state’s overall case against her was
weak. In response, the state argues, among other things,
that it had a strong case against the defendant and
that Manganello’s testimony was cumulative in several
respects. For the reasons that follow, we are unable to
conclude that the defendant has satisfied her burden
of demonstrating that the challenged testimony sub-
stantially affected the jury’s verdict and, accordingly,
affirm the judgment of the Appellate Court.
   The following additional facts are necessary to place
Manganello’s testimony into context with the other evi-
dence presented at trial. The state called Manganello
during its case on rebuttal in an attempt to show that
the victim had been afraid of the defendant. The state
proffered a sworn statement from Manganello indicat-
ing that the victim had told him about a particular con-
frontation during which the defendant had allegedly
drawn a gun. The purpose of his testimony, the state
argued, was to show that the victim had ‘‘a healthy fear’’
of the defendant and her gun and, therefore, that it was
unlikely that he would have chosen to attack her with
a knife.
   The defendant had filed a motion in limine seeking
to suppress parts of Manganello’s testimony. At trial,
although defense counsel conceded that Manganello
permissibly could have testified that the victim was
generally afraid of the defendant, he objected to any
testimony relating to the victim’s account of the specific
events giving rise to that fear. The state argued in
response that the proffered testimony was relevant to
show motive, intent, and the absence of an accident.
The state also argued that Manganello’s testimony
showed the victim’s state of mind on the date of his
death and that, in any event, his testimony would be
admissible under the residual exception to the rule
against hearsay. The trial court agreed with the state
and concluded that Manganello’s testimony was both
relevant and admissible under the state of mind excep-
tion to the hearsay rule.
   Manganello testified at trial that, on December 27,
2011, the victim told him that he had crawled into the
defendant’s home through a window to retrieve some
personal possessions on December 24, 2011. Manga-
nello stated that the victim did not know that the defen-
dant was home and that, according to the victim’s
account, she had ‘‘put a gun to his head and . . . told
him to get the F out of here and if he ever came back,
she would blow his f’ing brains out.’’ Manganello testi-
fied that, on December 31, 2011, the victim once again
stated, ‘‘can you believe that bitch said she’d blow my
f’ing brains out?’’ Manganello then testified, generally,
that the defendant’s threat frightened the victim. On
cross-examination, defense counsel attempted to dis-
credit Manganello’s testimony by emphasizing the fact
that he did not personally witness the confrontation
recounted by the victim and by drawing the jury’s atten-
tion to a series of benign text messages22 exchanged
between the defendant and the victim shortly after the
alleged confrontation would have occurred.23
  In closing, the state pointed to several pieces of evi-
dence in an attempt to demonstrate that the defendant
possessed an intent to kill the victim on January 2,
2012. The state argued, among other things, that (1)
the defendant’s trip to the shooting range24 and her
possession of disposable gloves25 showed preparation,
(2) the shooting did not occur until Carey-Lang was
outside waiting for her, (3) the defendant had moved
the knife and fled the scene, (4) the absence of gunshot
residue on the victim’s shirt showed that he was not
within three feet of the defendant at the time of the
shooting, (5) the defendant’s 911 call made it sound as
if the shooting had just happened, (6) the defendant
had the presence of mind to take her personal belong-
ings, the food bag, and the shell casings with her when
she left, and (7) the defendant had staged the scene
before calling 911. The state then argued that the defen-
dant had concocted a ‘‘story’’ of self-defense because
the victim’s call with D’Onofrio could have connected
her to the room and a .380 caliber gun was registered
in her name.26 The state argued that the text messages
exchanged between the victim and D’Onofrio on the
day of the shooting; see footnotes 9 and 11 of this
opinion; were inconsistent with the defendant’s testi-
mony that the call that the victim received shortly
before 7 p.m. had enraged him. Finally, the state asked
the jury to infer that the defendant had asked Carey-
Lang to place a three way call to the victim on December
18, 2011, so that he would not know that she was at
the motel.
   The state’s most direct response to the defendant’s
theory of self-defense was derived from the location of
the various pieces of physical evidence discovered at
the crime scene. The following passage from the state’s
closing argument reflects the importance of this evi-
dence to the state’s theory of the case: ‘‘[The defendant]
says she doesn’t move until [the victim] makes that
threat and moves. . . . [H]e’s pivoting to get this knife
and he’s lunging toward her and that causes her to
move. . . . [S]he’s able to stand up. . . . She’s able to
back up six feet. . . . She’s pleading for her life . . . .
She draws her gun. . . . She aims at his torso . . .
and she fires. . . . We know that [knife on the
nightstand] never got taken, right? He never touched
it. It’s still in its sheath. . . . It’s not on the ground
with him. . . . She’s able to get up, stumble back, get
over six feet away . . . draw, aim and fire before his
hand can touch that knife right next to him. Does that
make any sense? Now let’s look at the body position.
. . . [The victim’s] between the bed and the nightstand.
If he is standing and lunging like the defendant claims,
she shoots him, why isn’t he facedown between the
bed and her? . . . You heard . . . Ayoob testify that
[someone in the victim’s] position could get to someone
in the defendant’s position in under a second . . . .
[The] timing does not match.’’
  The state’s closing argument contains, by contrast,
only passing references to the substance of Manga-
nello’s testimony. The defendant has drawn our atten-
tion to only a few instances in which the state argued,
summarily, that the incident on December 24, 2011,
was credible evidence of the defendant’s intent. For
example, toward the end of his rebuttal argument, the
prosecutor stated: ‘‘Maybe [the victim] didn’t pick it up,
maybe he dismissed it too soon, but . . . when she
said if you ever come around here I’m going to blow
your head off, he should have been tipped off. That’s
what her intent was. She brought the gun in there to
finish this off the way she wanted.’’27
   The defendant concedes that the claim raised in the
present appeal is evidentiary, rather than constitutional,
in nature. The standard of review applicable to such a
claim is well established. ‘‘When an improper eviden-
tiary ruling is not constitutional in nature, the defendant
bears the burden of demonstrating that the error was
harmful. . . . [W]hether [an improper ruling] is harm-
less in a particular case depends upon a number of
factors, such as the importance of the . . . testimony
in the prosecution’s case, whether the testimony was
cumulative, the presence or absence of evidence cor-
roborating or contradicting the testimony of the witness
on material points, the extent of cross-examination oth-
erwise permitted, and, of course, the overall strength
of the prosecution’s case. . . . Most importantly, we
must examine the impact of the . . . evidence on the
trier of fact and the result of the trial. . . . [T]he proper
standard for determining whether an erroneous eviden-
tiary ruling is harmless should be whether the jury’s
verdict was substantially swayed by the error.’’ (Internal
quotation marks omitted.) State v. Ayala, 333 Conn.
225, 231–32, 215 A.3d 116 (2019); see also, e.g., State v.
Jackson, 334 Conn. 793, 818, 224 A.3d 886 (2020).
   The state presented four categories of evidence in
support of its case and in response to the defendant’s
theory of self-defense, all of which were largely unre-
lated to Manganello’s testimony. First, the state intro-
duced physical evidence that was inconsistent with the
defendant’s account of the shooting. Second, the state
introduced evidence undercutting the defendant’s claim
that the victim had been the aggressor in their relation-
ship and that she had decided to leave him. Third, the
state relied on the defendant’s conduct before the shoot-
ing as evidence of her intent to use her gun. Finally,
the state argued that the defendant’s conduct after the
shooting demonstrated consciousness of guilt. A review
of these points illustrates the strength of the state’s case.
   The physical evidence at the scene was inconsistent
with the defendant’s description of the events preceding
the shooting. The defendant testified that she had been
sitting on the same side of the same bed as the victim
and that he was already armed with a fixed blade knife
at the time he started to attack her. The defendant
stated that the victim reached for a second knife on
the nightstand with his other hand while simultaneously
lunging toward her. The physical evidence discovered
at the scene, however, suggested that the victim suc-
ceeded in doing neither. The victim’s body was discov-
ered near the head of the bed where he had been sitting,
not near the end of the bed where the defendant had
been standing. The absence of gunshot residue on the
victim’s shirt likewise indicates that the barrel of the
defendant’s gun was greater than three feet away from
the victim at the time of the shooting. Although the
victim had been sitting right next to the nightstand, the
sheathed knife he had allegedly reached for remained
resting there alongside an upright bottle of beer.28
   Various witnesses other than Manganello testified
that the defendant had acted aggressively toward the
victim in the past. The defendant’s neighbors testified
that she appeared to be the aggressor during their argu-
ments and would often yell loudly. They indicated that
the victim, on the other hand, would ‘‘most often’’ just
leave the house. Likewise, both Montano and D’Onofrio
testified that the victim was scared by the defendant’s
decision to rent her own room at the motel on the day
of the prior incident of December 18, 2011. The record
also contained evidence to support the conclusion that
the victim, and not the defendant, had sought to end
the relationship. Carey-Lang testified that, even though
the victim was caught cheating, the defendant ‘‘just
accepted it and loved him and wanted to be with him.’’
See footnote 3 of this opinion. D’Onofrio testified that,
on December 18, 2011, the victim told the defendant
directly that he loved D’Onofrio. Lastly, both the defen-
dant’s description of their separation as a ‘‘timeout for
bad behavior’’ and the text message that she sent to
her friend on January 1, 2012, indicated that, contrary
to her testimony, it was the defendant that wanted to
continue their relationship.
    The defendant’s conduct before the shooting also
provided circumstantial evidence relevant to her intent.
First, the defendant went to a shooting range that day
to practice using her gun and asked someone else to
load ammunition into the empty magazine after she was
done. Second, the front pocket of the defendant’s purse
contained a pair of disposable gloves. Third, during the
middle of her visit with the victim, the defendant took
her gun to the bathroom, loaded a full magazine into
it, and chambered a round of ammunition. At the same
time, the victim was sending a text message to D’Ono-
frio professing his continued love.
  As the Appellate Court’s decision noted, the defen-
dant’s actions after the shooting provided yet further
evidence from which the jury could have inferred the
defendant’s guilt. See State v. Carey, supra, 186 Conn.
App. 450. Although the defendant testified that she fled
the room that evening in a state of abject fear, notwith-
standing the fact that the victim no longer had a pulse,
she initially chose to remain inside until her sister
arrived and then took pains to gather various items
from around the room before she left. These items
included her purse, the gun, the shell casings from the
floor, the bag of food that she brought with her, and a
key to the door that she subsequently locked behind
her. The defendant also admitted to manipulating the
single piece of physical evidence that would have shown
the victim had acted in aggression—the knife—not
once, but twice. Finally, when she eventually called
911, she chose not to tell the dispatcher that the shoot-
ing had, in fact, occurred hours before. Apart from
Manganello’s testimony, the jury had ample evidence
from which it could have determined the defendant’s
guilt.
   In light of this broad range of evidence, we cannot
conclude that Manganello’s testimony was either cru-
cial to the state’s theory of intent or that its overall
case against the defendant was particularly weak. The
incident recounted to the jury through Manganello’s
testimony was not the primary, or even a significant,
basis for the case against the defendant. The state’s
closing argument referenced it on a few, brief occa-
sions, and it was not an important point of emphasis.
Moreover, although the jury’s deliberations took four
days, its members sent a note to the court stating that
‘‘[w]e are only concerned with the parts of the defen-
dant’s testimony [that] directly pertain to what hap-
pened in the room.’’ Cf. State v. Moody, 214 Conn. 616,
629, 573 A.2d 716 (1990) (‘‘a jury’s request that testimony
be reread indicated that the jury regarded the evidence
as important’’).
  We agree with the defendant that the substance of
Manganello’s testimony was not corroborated by other
witnesses and that it was ‘‘unique’’ in that sense, but
there was nothing unique about the underlying point of
the testimony—the defendant had displayed aggression
toward the victim in the past, and he was fearful of her.
The defendant herself testified that she had previously
threatened the victim with physical violence. As stated
previously in this opinion, Montano testified that the
victim was generally afraid of the defendant. This evi-
dence was echoed by D’Onofrio, who informed the jury
that the victim had specifically expressed fears that
the defendant was going to kill him over the weeks
preceding his death. Testimony at trial also indicated
that the victim knew that the defendant owned a gun
and that she would have been carrying it with her for
protection. Nor was the incident described by Manga-
nello the only evidence that the jury heard about the
defendant’s access to a gun. The jury heard that a mere
two weeks prior to the shooting, the defendant had
taken a gun to, and booked a room at, the same motel
where the shooting occurred.
  Finally, we note that certain aspects of the incident
described by Manganello actually supported the defen-
dant’s primary theory of the case. The defendant spent
a significant amount of time at trial attempting to dem-
onstrate that the victim was a member of an ‘‘outlaw
motorcycle gang’’ and that, as a ‘‘1 percenter’’ patch
holder, he was not generally concerned with obeying
the law. Manganello’s testimony demonstrated, by the
victim’s own words, that he was an individual who was
willing to break into someone’s home. Manganello’s
testimony cast the victim as a lawbreaker and the defen-
dant as the target of that unlawful conduct. We note,
in particular, that the defendant would have been legally
justified to draw her gun in response to such an intru-
sion. See General Statutes § 53a-20. Put differently, this
is not a case in which the trial court admitted hearsay
evidence that the defendant had previously engaged in
unprovoked, gratuitous violence,29 or that she was
prone to threatening others with her gun in the absence
of just cause. The specific incident at issue in this appeal
would tend to support the defendant’s position that she
had good reason to be fearful of the victim. Manga-
nello’s testimony showed the jury little more than what
the defendant herself asserted: that she was willing to
draw her gun on the victim in an act of self-defense.
As such, the challenged testimony was consistent in
certain important respects with the defendant’s own
theory of the case.
  In order to prevail on the evidentiary claim before
us, the defendant bears the burden of demonstrating
that Manganello’s testimony substantially swayed the
jury’s verdict. For the reasons explained, we are simply
unable to conclude that she has satisfied that burden.
We therefore agree with the Appellate Court’s assess-
ment that any evidentiary error committed by the trial
court with respect to the admission of that testimony
was necessarily harmless.
   The judgment of the Appellate Court is affirmed.
   In this opinion the other justices concurred.
   * November 23, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     Documents and testimony offered during the course of trial indicate that
the defendant began, but subsequently abandoned, efforts to evict the victim
from her home in both 2009 and the spring of 2011.
   2
     According to the defendant, the victim had cheated on her with at least
four other women during the course of their relationship.
   3
     Carey-Lang testified that this conduct troubled her: ‘‘I was disappointed
in seeing her with [the victim] cuddling and acting like nothing ever hap-
pened. That he was, you know, he was cheating on her and she just accepted
it and loved him and wanted to be with him.’’
   4
     As a result of this fact, the victim’s cell phone showed that the call was
coming from the defendant’s home.
   5
     At 1:47 a.m. on December 31, 2011, the defendant sent a text message
to the victim stating, ‘‘[s]o sorry. [You] work it fantastically. Please call
about product.’’ The following afternoon, the victim replied, ‘‘[s]orry about
my attitude last [night] . . . .’’ The defendant then replied, ‘‘[i]t’s ok. Thank
you for apologizing. Can you get what we talked about?’’ The victim
responded, ‘‘[h]ow much.’’ The defendant then replied, ‘‘2 8s.’’ At trial, the
defendant explicitly testified that she had been referring to two size eight
boots. This testimony was, however, undercut by the fact that the defendant,
on cross-examination by the state the following day, admitted to using
cocaine with the victim on January 1, 2012. See footnote 17 of this opinion.
  6
     Testimony offered at trial indicated that the victim was a type 2 diabetic.
  7
     Carey-Lang and the defendant had previously discussed the possibility
of such an outing after visiting the store in search of a paintball gun for
Brazalovich’s nephew. Testimony offered at trial indicated that the defendant
was not a frequent visitor to the shooting range.
   8
     At 2:46 p.m., Carey-Lang sent a text message to the defendant stating
that she was done with lunch. The defendant responded that she needed
another hour with the victim. Carey-Lang told the defendant to call when
she was done.
   9
     At 3:17 p.m., the victim sent a text message to D’Onofrio, stating ‘‘I love
the pictures of us you are beautiful and every time I think I couldn’t possibly
be more in love with you I see you and realize I love [you] more . . . .’’
   10
      The defendant told the jury that it was her habit to carry her gun with
a bullet in the chamber so that she could defend herself quickly in the event
of an attack.
   11
      At 4:05 p.m., the victim received the following text message from D’Ono-
frio: ‘‘My Monday nights are far more entertaining when you’re here with
me. Miss you baby.’’
   12
      Specifically, the defendant testified that the victim had said, ‘‘I’d like
to knock your teeth out’’ and other things ‘‘along those lines . . . .’’
   13
      An individual who had been staying in the room next door; see footnote
15 of this opinion; testified at trial that he heard gunshots between 7:16 and
7:38 p.m., but that he did not hear anything else from the room that day. A
substantial amount of evidence was adduced by both the state and the
defendant in an attempt to show whether arguments such as those described
by the defendant would have been heard through the motel room walls.
The jury was, of course, free to weigh that evidence as it saw fit and reach
its own conclusions. See, e.g., State v. Meehan, 260 Conn. 372, 381, 796 A.2d
1191 (2002) (‘‘[i]t is axiomatic that evidentiary inconsistencies are for the
jury to resolve, and it is within the province of the jury to believe all or
only part of a witness’ testimony’’).
   14
      Although the defendant testified that she wanted to seek medical atten-
tion for the victim, she did not do so.
   15
      An individual staying in the room next door; see footnote 13 of this
opinion; testified that he had been outside at the time and that he saw the
defendant make sure that the door to room 145 was locked before leaving
with Carey-Lang.
   16
      At trial, Joseph Carey testified that this particular remark was prompted
by the bag of food that the defendant had taken from the motel. That bag,
however, was not with the defendant when she was arrested. Joseph Carey
speculated that it ‘‘might have ended up in the back of [his] truck.’’
   17
      A physician, Hamid Ehsani, subsequently diagnosed the defendant with
‘‘conversion disorder,’’ which he described as ‘‘a change in the neurologic
status of a patient which cannot be explained easily by any obvious medical
condition.’’ Ehsani indicated, however, that he could not rule out ‘‘malinger-
ing,’’ which he described as ‘‘when one acts in a certain way . . . for second-
ary gain . . . because it suits their purposes at the time.’’ A toxicologist,
Mitchell Sauerhoff, testified that, although the defendant tested positive for
cocaine, he was unable to determine precisely how much of that drug the
defendant had used, when she had taken it, or whether she had been under
the influence of that drug at the time of the shooting. See footnote 5 of
this opinion. Although the defendant admitted to using cocaine with the
defendant in the motel room the day before the shooting, she denied using
any cocaine the following day.
   18
      The defendant’s DNA was found only on the exterior of those gloves.
The defendant testified that she carried them to pump gas. Carey-Lang
testified that the defendant used such gloves mostly for cleaning.
   19
      The defendant initially appealed to this court, and we then transferred
that appeal to the Appellate Court pursuant to General Statutes § 51-199 (c)
and Practice Book § 65-1.
   20
      We granted the defendant’s petition for certification to appeal, limited
to the following issue: ‘‘Did the Appellate Court correctly conclude that the
allegedly improper admission of . . . Manganello’s hearsay testimony was
harmless?’’ State v. Carey, 331 Conn. 913, 203 A.3d 1246 (2019).
   21
      In its brief to this court, the state argues that Manganello’s testimony
was admissible under (1) the residual exception set forth in § 8-9 of the
Connecticut Code of Evidence, and (2) the state of mind exception set forth
in § 8-3 (4) of the Connecticut Code of Evidence. The defendant, in reply,
posits that the state is procedurally barred from arguing the former for
various reasons and, in the alternative, that both of those claims fail on
their merits. Because we agree with the Appellate Court’s conclusion that
any error in relating to the admission of the challenged testimony was
harmless, we need not address these arguments. See, e.g., State v. Jamison,
320 Conn. 589, 595, 134 A.3d 560 (2016).
   22
      Those text messages, which related to the exchange of a fruit basket,
were sent between 1:08 and 1:21 a.m. on December 25, 2011.
   23
      The transcript of Manganello testimony spans thirteen pages. The pre-
sentation of evidence in this case, by comparison, took more than three
weeks.
   24
      The state argued that, because Brazalovich did not bring his gun that
day, it would be reasonable to infer that the trip was not planned for his
entertainment.
   25
      The state highlighted the fact that the defendant and Carey-Lang
explained these gloves in a slightly different manner. See footnote 18 of
this opinion.
   26
      The state buttressed this argument by positing, generally, that the defen-
dant lacked credibility. The state suggested that the defendant seemed
rehearsed and confrontational. It then reminded the jury that the defendant
had explained that her request for ‘‘2 8s’’ of ‘‘product’’ was a reference to
size eight boots. See footnote 5 of this opinion. The state also noted several
inconsistencies and ambiguities in the record relating to, among other things,
whether the defendant’s eyes were closed during the shooting, how long
she remained at the gun range that morning, and whether she asked Carey-
Lang to leave her home on December 12, 2011.
   27
      At the state’s request, the trial court included the following instruction
relating to Manganello’s testimony in its final charge to the jury: ‘‘The state
has offered evidence of an act of misconduct of the defendant. This is not
being admitted to prove the bad character, propensity or criminal tendencies
of the defendant. Such evidence is being admitted solely to show or establish
the defendant’s intent, malice on the part of the defendant against the
decedent, a motive for the commission of the crime alleged, absence of
mistake or accident on the part of the defendant. You may not consider
such evidence as establishing a predisposition on the part of the defendant
to commit the crime charged or to demonstrate a criminal propensity.
   ‘‘You may consider such evidence if you believe it and further find that
it logically, rationally and conclusively supports the issues for which it is
being offered by the state, but only as it may bear on the issues delineated
herein. On the other hand, if you do not believe such evidence, or even if
you do, if you find that it does not logically, rationally and conclusively
support the issues for which it is being offered by the state, as previously
delineated, then you may not consider that testimony for any purpose.
   ‘‘You may not consider evidence of other misconduct of the defendant
for any purpose other than the ones I’ve just told you, because it may
predispose your mind uncritically to believe that the defendant may be guilty
of the offense here charged merely because of the alleged other misconduct.
For this reason, you may consider the evidence only on the issues as deline-
ated and for no other purpose.’’
   28
      In light of this physical evidence, we cannot agree with the defendant’s
assertion that there was ‘‘no evidence that contradicted her testimony,’’ or
that the present case was entirely based on her credibility as a witness. Cf.
State v. Favoccia, 306 Conn. 770, 809, 51 A.3d 1002 (2012).
   29
      Even if we were to agree with the defendant that Manganello’s testimony
could have painted her as a ‘‘hot tempered’’ or ‘‘violent’’ individual, the trial
court explicitly instructed the jury that it could not use that evidence to
‘‘[establish] a predisposition on the part of the defendant to commit the
crime charged or to demonstrate a criminal propensity.’’ See footnote 27
of this opinion. In the absence of any indication to the contrary, we assume
that the jury followed that instruction. See, e.g., State v. Ramos, 261 Conn.
156, 167, 801 A.2d 788 (2002), overruled in part on other grounds by State
v. Elson, 311 Conn. 726, 91 A.3d 862 (2014).